DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 12/15/20.  Claims 1-20 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 are rejected because claim 1 recites that certain piston assemblies and chamber portions are “associated with” certain outlet ports, and this language is unclear.  See claim 1, lines 14, 16, 18, 19.  While one skilled in the art may conclude that the first chamber portion being “associated with” the first outlet port would mean that the first chamber portion includes, or is at least adjacent to, the first outlet port, this is clearly not the case since dependent claim 5 defines a first flow path “from the first chamber portion through the first sensing piston assembly, then through the first floating piston assembly to the first outlet port.”  Thus, it is unclear what it means for these piston assemblies and chamber portions to be “associated with” these outlet ports.  Note that amending the claim language to recite –fluidly communicated with—would not resolve this ambiguity, as both sets of piston assemblies and chamber portions fluidly communicate with both sets of outlet ports, i.e., they all communicate with each other.  Thus, a broad interpretation of the claim language may be applied here. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Mougin
Claim(s) 1-3, 5-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mougin (U.S. Patent No. 2,662,617) (cited by Applicant).  Mougin is directed to a self-adjusting wheel brake.  See Abstract.  Note: this is an “X” reference in the cited ISA Written Opinion. 
Claim 1: Mougin discloses a multi-wheel braking system [Figs. 1-3, 6, 7] for a vehicle comprising: a hydraulic fluid source adapted to control supply of hydraulic fluid responsive to a braking input; and a dual slack adjuster having an inlet port (10) to receive the hydraulic fluid from the hydraulic fluid source, a first outlet port (port in 3 adjacent 6) to selectively pass the hydraulic fluid to control braking of a first wheel of the vehicle, and a second outlet port (port in other 3 adjacent 6) to selectively pass the hydraulic fluid to control braking of a second wheel of the vehicle, the dual slack adjuster including: a base enclosure (1, 2) defining an internal chamber (chambers inside 1, 2) that extends along a longitudinal axis of the base enclosure, an inlet channel (channels in 1 perpendicular to 10) that extends from the inlet port along a transverse axis of the base enclosure perpendicular to the longitudinal axis, at least one first backflow channel (14 and various channels within 2 leading to 14, on one side) that extends from the inlet channel in a first direction of the longitudinal axis, and at least one second backflow channel (14 and various channels within 2 leading to 14, on other side) that extends from the inlet channel in a second direction of the longitudinal axis opposite the first direction, a first sensing piston assembly (4 on one side) associated with the first outlet port and a second sensing piston assembly (4 on other side) associated with the second outlet port, and a first floating piston assembly (3 on one side) associated with the first outlet port and a second floating piston assembly (3 on other side) associated with the second outlet port, wherein the internal chamber includes a first chamber portion (K and chambers within 2 on one side) associated with the first outlet port, a second chamber portion (K and chambers within 2 on other side) associated with the second outlet port, and a center chamber portion (chamber inside 1) that intersects the inlet channel and intervenes between the first and second chamber portions, wherein the first chamber portion accommodates the first floating piston assembly and the second chamber portion accommodates the second floating piston assembly such that each of the first and second floating piston assemblies is movable to each of a first position and a second position within the first and second chamber portions, respectively, wherein in the first position of the first floating piston assembly the first sensing piston assembly is entirely in the first chamber portion (when 4 is dislodged from 1) and in the second position of the first floating piston assembly the first sensing piston assembly is partly in the center chamber portion (when 4 is seated on 1, on the other side), wherein in the first position of the second floating piston assembly the second sensing piston assembly is entirely in the second chamber portion (when 4 is dislodged from 1, on the other side) and in the second position of the second floating piston assembly the second sensing piston assembly is partly in the center chamber portion (when 4 is seated on 1), and wherein each of the at least one first backflow channel and each of the at least one second backflow channel remain in a same position when the first and second floating piston assemblies are respectively in each of the first and second positions.  See Figs. 1-3, 6-7. 
Claim 2: Mougin discloses that the at least one first backflow channel includes one first backflow channel (a channel within 2 but near/adjacent 1) at a first side of the longitudinal axis closer to the inlet port and another first backflow channel (14) at a second side of the longitudinal axis farther from the inlet port, and wherein the at least second backflow channel includes one second backflow channel ( a channel within 2 but near/adjacent 1, on the other side) at the first side of the longitudinal axis closer to the inlet port and another second backflow channel (14 on the other side) at the second side of the longitudinal axis farther from the inlet port.  See Fig. 7. 
Claim 3: Mougin discloses that the base enclosure includes: a first end cap (7 on one side) having the first outlet port, a second end cap (7 on the other side) having the second outlet port, and a central base (2) threadedly receiving each of the first end cap and the second end cap and having the inlet port, the inlet channel, the at least one first backflow channel, and the at least one second backflow channel.  See Fig. 7. 
Claim 5: Mougin discloses a first flow path for the hydraulic fluid is directly from the first chamber portion through the first sensing piston assembly, then through the first floating piston assembly to the first outlet port, and wherein a second flow path for the hydraulic fluid is directly from the second chamber portion through the second sensing piston assembly, then through the second floating piston assembly to the second outlet port.  See Fig. 7 (flow paths on each side, starting from where 4 is seated on 1, through 14, then through K)]
Claim 6: Mougin discloses that a first piston of the first floating piston assembly extends to more than half of a first length of a first cage of the first sensing piston assembly, and wherein a second piston of the second floating piston assembly extends to more than half of a second length a second cage of the second sensing piston assembly.  See Fig. 7 (for this claim, the pistons are switched – floating piston 4 extends into a cage of sensing piston 3, while still meeting claim 1 limitations). 
Claim 7: see claim 1 above. 
Claim 8: see claim 1 above. 
Claim 9: Mougin discloses that said providing the brake fluid includes, for each set of floating piston and sensing piston assemblies, causing the brake fluid to respectively flow directly from the first and second chamber portions through the sensing piston assemblies.  See Fig. 7 (through 4 via 14). 
Claim 10: Mougin discloses that said providing the brake fluid includes, for each set of floating piston and sensing piston assemblies, causing the brake fluid to flow through the floating piston assemblies to the first and second outlet ports, respectively.  See Fig. 7 (through 3 via K). 
Claim 11: Mougin discloses that the dual slack adjuster assembly further includes a pair of backflow channels that extend from the inlet channel to the first and second chamber portions, respectively, and wherein said providing the brake fluid includes, for each set of floating piston and sensing piston assemblies, causing the brake fluid to respectively flow directly from the first and second chamber portions through the backflow channels to the inlet channel.  See Fig. 7 (during brake release). 
Claim 12: Mougin discloses that said providing the brake fluid includes, for each set of floating piston and sensing piston assemblies, causing the brake fluid to respectively flow from the first and second outlet ports to the first and second chamber portions.  See Fig. 7 (during brake release). 
Claim 13: see claim 1 above. 
Claim 14: Mougin discloses that in the first position each of the floating piston assemblies abut respective endwalls of the first and second chamber portions.  See Fig. 7. 
Claim 15: see claim 1 above. 
Claim 16: Mougin discloses a pair of channels that extend from the inlet channel to the first and second chamber portions of the internal chamber, respectively, without respectively passing through the sensing piston assemblies.  See Fig. 2 (during brake release, without 14). 
Claim 17: Mougin discloses a pair of channels that extend from the inlet channel to the first and second chamber portions of the internal chamber, respectively, wherein each of the channels remains in a same position when the first and second floating piston assemblies move to and from the first position.  See Fig. 7. 
Claim 18: see claim 6 above. 
Claim 20: see claim 3 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Mougin in view of Butler
Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mougin in view of Butler et al. (U.S. Patent No. 5,685,399).  Butler is directed to a hydraulic brake slack adjuster.  See Abstract. 
Claim 4: Mougin is relied upon as in claim 1 above but does not disclose any springs acting directly on the pistons within the slack adjuster.  Butler discloses a slack adjuster [see Figure] with an inlet port (26) with a pair of inlet and backflow channels that lead to outlet ports (22) inside a base enclosure (18), wherein multiple springs (34, 41) bias various sensing and floating pistons (24, 28, 43) toward the outlet ports (22).  See Figure.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include springs in the Mougin slack adjuster because these biasing elements alter the movement of the pistons within the slack adjuster, hence providing a desired feel/operation of the brake system.  The use of springs within a slack adjuster or master cylinder of a brake device is very well-known and commonly employed in the art. 
Claim 19: see claim 4 above. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        June 13, 2022